                      IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEW MEXICO


IN RE:

Navarre Baca,
Michael Baca,
       Debtor(s).                                     Case No. 19-12799-t7


     COMPLAINT OBJECTING TO DISCHARGEABILITY OF CERTAIN DEBTS
                       UNDER 11 U.S.C. 523(A)(6)

1.       This Complaint and Objection is being filed on behalf of I.B. and D.B., two minors who

resided in a short-term foster home run by the Debtors at 1609 Bowe Ln SW, Albuquerque NM

87105, at various times in the spring, summer, and/or fall of 2019.

2.       I.B. and D.B. have alleged that they were the victims of torts by Debtors Michael Baca and

Navarre Baca, with the alleged torts also occurring in the spring, summer, and/or fall of 2019.

There is an ongoing CYFD investigation regarding those alleged torts.

3.       Due to the fact that I.B. and D.B. are minors, and due to the nature of their allegations

against the Debtors, I.B. and D.B. respectfully request a hearing closed to the public whereby their

counsel may provide the Court with additional information regarding their allegations and their

potential legal claims.

4.       I.B. and D.B. hereby object to the discharge of any debts owed by Debtors Michael Baca

and/or Navarre Baca which may be non-dischargeable under 11 U.S.C. § 523(a)(4) and/or 11

U.S.C. § 523(a)(6).

         WHEREFORE, I.B. and D.B. respectfully request that this Court determine that any debts

owed to them by the Debtors under 11 U.S.C. § 523(a)(4) and/or 11 U.S.C. § 523(a)(6) are non-

dischargeable, or (in the alternative) that the Court set a hearing closed to the public whereby their




 Case 19-12799-t7         Doc 27
                              26    Filed 03/06/20     Entered 03/06/20 13:40:45
                                                                        11:07:42 Page 1 of 2
counsel may provide the Court with additional information regarding their allegations and

potential legal claims, and for any other relief this Court may deem just and proper.



                                                      Respectfully submitted,

                                                      HALL & MONAGLE, LLC


                                                      /s/ Levi A. Monagle 03/06/20
                                                      BRAD D. HALL
                                                      LEVI A. MONAGLE
                                                      320 Gold Av SW #1218
                                                      Albuquerque, NM 87102
                                                      (505) 255-6300, (505) 255-6323 Fax

                                                      Attorneys for I.B. and D.B.

I hereby certify that a true and correct copy of the foregoing was either transmitted, faxed,
delivered, or mailed to the listed counsel and parties:

   1. Navarre Baca and Michael Baca, Debtors Pro Se, 1609 Bowe Ln SW, Albuquerque NM
      87105
   2. Karen H. Bradley, Tiffany & Bosco, P.A., Attorney for Home Point Financial, PO Box
      3509, Albuquerque, NM 87190-3509
   3. Yvette Gonzales, Trustee, PO Box 1037, Placitas NM 87043

   On March 6, 2020.

   /s/ Electronically Filed/ March 6, 2020
   Levi A. Monagle




 Case 19-12799-t7       Doc 27
                            26     Filed 03/06/20     Entered 03/06/20 13:40:45
                                                                       11:07:42 Page 2 of 2
